DETAILED ACTION

Response to Arguments
	With respect to claim 10, Applicant states that “…since dependent claim 10 depends from independent claim 9 which was rejected based on the Kuze and Hellmann references, the Examiner must include the Hellmann reference in this obviousness rejection.”

	Examiner apologizes for this typographical error. The rejection should have read:

	“Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuze in view of Hellmann, as applied to claim 9, and in further view of Shladover et al. (Using Cooperative Adaptive Cruise Control (CACC) to Form High-performance Vehicle streams, “Shladover”).”

	Further, the statement for the motivation to combine should read as: “Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle running control device of Kuze and Hellmann to provide for the constant time gap, as taught in Shladover, because it is well known in the field of ACC to use a constant time gap. (Shladover at §2.4.1, ¶2)”



	Applicant has proposed the following amendments:

“wherein the deactivation unit monitors the accelerator pedal angle, and wherein if the accelerator pedal angle at the accelerator pedal is changed at an angular velocity greater than a threshold value controller is deactivated in response to the deactivation signal.”
	
	The current amendments appear to overcome the prior art rejections. The previously cited art taught disabling a distance controller based on the accelerator pedal angle exceeding a certain value. The prior art does not explicitly disclose “if the accelerator pedal angle at the accelerator pedal is changed at an angular velocity greater than a threshold value”. However, the amended limitations are taught by Kogure et al., US8442739. 

	Kogure discloses a vehicle driving assist system and teaches disabling the following distance control based on the accelerator pedal depression rate (Apv). (See at least ¶ [0124]-[0132] and Fig. 16)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.L.C./Examiner, Art Unit 3662   


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662